UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August20, 2009 EXTERRAN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33666 74-3204509 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 16666 Northchase Drive, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 836-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05 Costs Associated with Exit or Disposal Activities As part of Exterran Holdings, Inc.’s efforts to match our operating costs to current business conditions and allow our North American fabrication business to compete effectively in the current and future operating environments, on August 20, 2009, our management approved a plan to further consolidate our fabrication business in North America.The plan includes the consolidation of certain operations in Houston and the closure of two manufacturing facilities in Texas. We expect these activities to be completed by the end of 2009. We currently estimate that we will incur charges related to these activities of approximately $6 million to $8 million. These charges are primarily related to severance, retention and employee benefit costs. We expect that substantially all of these charges will result in cash expenditures. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN HOLDINGS, INC. August 25, 2009 By: /s/J. MICHAEL ANDERSON J. MICHAEL ANDERSON Senior Vice President, Chief Financial Officer and Chief of Staff
